DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/05/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-11 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 09/15/2022 is considered and signed IDS form is attached. It is noted that references were stricken from IDS filed on 09/15/2022 given that English translation was not provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwamoto et al. (WO/2011/081191) in view of Kosaka et al. (JP 2009161584 A) and Imahashi (US 6,043,306). It is noted that when utilizing Iwamoto et al., the disclosures of the reference are based on US 2012/0244364 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Iwamoto et al. are found in US ‘364. It is noted that the disclosures of Kosaka et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-4 and 7-11, Iwamoto et al. disclose an interlayer film for laminated glass comprising a first layer 2 containing a polyvinyl acetal resin and a plasticizer, a second layer 3 containing a polyvinyl acetal resin and a plasticizer, and a third layer 4 containing a polyvinyl acetal resin and a plasticizer (see paragraphs 0013, 0023, 0041, 0059, 0096 and Figure 1). Iwamoto et al. disclose the interlayer as set forth above. Further, Iwamoto et al. disclose a laminated glass comprising first laminated-glass component and second laminated-glass component and an interlayer film sandwiched between the first laminated-glass component and the second laminated-glass component (see claim 19, page 18).
While Iwamoto et al. disclose the first layer comprising polyvinyl acetal resin, Iwamoto et al. do not disclose the first layer comprises a combination of a polyvinyl acetal resin and a polyvinyl acetate. Iwamoto et al. do not disclose the first layer comprising a compound having two or more hydroxyl groups.
Kosaka et al. disclose polyvinyl acetal composition comprising polyvinyl acetal and polyvinyl acetate (see Abstract). The polyvinyl acetate has average degree of polymerization of 300 to 6000 (see page 2, paragraph 8). The polyvinyl acetal composition exhibits suppressed autohesion and exhibits excellent handeability (see Abstract). The polyvinyl acetal sheet can be used as an interlayer for glass laminates (see pages 1-2, bridging paragraph).
In light of motivation for using polyvinyl acetal composition comprising polyvinyl acetal resin and polyvinyl acetate resin disclosed by Kosaka et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use first layer comprising polyvinyl acetal in combination with polyvinyl acetate in Iwamoto et al., in order to exhibit suppressed autohesion and exhibit excellent handeability, and thereby arrive at the claimed invention. Accordingly, Iwamoto et al. in view of Kosaka et al. disclose the first layer comprising a combination of polyvinyl acetal resin and polyvinyl acetate resin.
Iwamoto et al. in view of Kosaka et al. do not disclose the first layer comprising a compound having two or more hydroxyl groups.
Imahashi discloses flame retardant such as tetrabromo bisphenol A (col.4, line 33) where the flame retardant is present in an amount of 5-60 parts by weight per 100 parts thermoplastic resin (col.4, lines 57-65). The thermoplastic resin can be polyvinyl acetate (col.4, line 17). The flame retardant provides flame retardancy and good mechanical strength (col.4, lines 57-65). 
In light of motivation for using 5 to 60 parts by mass of flame retardant such as tetrabromo bisphenol A with respect to 100 parts by mass of thermoplastic resin disclosed by Imahashi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 5 to 60 parts by mass of flame retardant such as tetrabromo bisphenol A with respect to 100 parts by mass of polyvinyl acetate in the first layer of Iwamoto et al. in view of Kosaka et al. in order to provide flame retardancy and good mechanical strength, and thereby arrive at the claimed invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mikayama et al. (WO 2016/158695 A1) in view of Imahashi (US 6,043,306). It is noted that when utilizing Mikayama et al., the disclosures of the reference are based on US 2018/0001599 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Mikayama et al. are found in US ‘599.

Regarding claims 1 and 5-11, Mikayama et al. disclose an interlayer that can be one-layer structure or multilayer film having two or more-layer structure (see Figure 2, 11A, Figure 1, 11 and paragraphs 0041, 0069). The interlayer 11A is a single-layered interlayer film having a one-layer structure, wherein the interlayer 11 A is a first layer (see paragraph 0072). The multilayer film comprises a second layer 2/ a first layer 1/ a third layer 3, wherein the first layer, the second layer and the third layer comprises a thermoplastic resin such as an acrylic polymer and a plasticizer (see paragraphs 0069, 0075, 0078, 0114). That is, the first layer comprises acrylic polymer. The first layer can include additives such as flame retardant (see paragraph 0175). Mikayama et al. disclose laminated glass comprising interlayer 11A (single-layered) or interlayer 11 (multi-layered) between first glass member 21 and second glass member 22 (see paragraphs 0188, 0191).
Mikayama et al. do not disclose the interlayer comprising a compound having two or more hydroxyl groups.
Imahashi discloses flame retardant such as tetrabromo bisphenol A (col.4, line 33) where the flame retardant is present in an amount of 5-60 parts by weight per 100 parts thermoplastic resin (col.4, lines 57-65). The thermoplastic resin can be acrylic resin (col.4, line 14). The flame retardant provides flame retardancy and good mechanical strength (col.4, lines 57-65). 
In light of motivation for using 5 to 60 parts by mass of flame retardant such as tetrabromo bisphenol A with respect to 100 parts by mass of thermoplastic resin disclosed by Imahashi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 5 to 60 parts by mass of flame retardant such as tetrabromo bisphenol A with respect to 100 parts by mass of (meth)acryloyl polymer in the first layer of Mikayama et al. in order to provide flame retardancy and good mechanical strength, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787